NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-5978-17T4

STATE OF NEW JERSEY,

          Plaintiff-Respondent,

v.

GREGORY M. BENTLEY, 2ND,

     Defendant-Appellant.
____________________________

                   Submitted May 14, 2020 – Decided July 23, 2020

                   Before Judges Alvarez and DeAlmeida.

                   On appeal from the Superior Court of New Jersey, Law
                   Division, Essex County, Indictment No. 16-07-2057.

                   Joseph E. Krakora, Public Defender, attorney for
                   appellant (Stephen William Kirsch, Designated
                   Counsel, on the brief).

                   Theodore N. Stephens II, Acting Essex County
                   Prosecutor, attorney for respondent (Matthew E.
                   Hanley, Special Deputy Attorney General/Acting
                   Assistant Prosecutor, of counsel and on the brief).

PER CURIAM
      Tried by a jury, defendant Gregory Bentley was convicted of first-degree

attempted murder, N.J.S.A. 2C:5-1 and 2C:11-3(a)(1) (count one); first-degree

robbery, N.J.S.A. 2C:15-1 (as to Hassan King) (count two); a lesser-included

second-degree robbery (Mashara Salaam), N.J.S.A. 2C:15-1(a)(2) and (b)

(count five); second-degree conspiracy to commit aggravated assault, N.J.S.A.

2C:5-2 and N.J.S.A. 2C:12:-1(b)(2) (count three); second-degree aggravated

assault, N.J.S.A. 2C:12-1(b)(1) (count four); second-degree unlawful possession

of a weapon, N.J.S.A. 2C:39-5(b) (count seven); and second-degree burglary,

N.J.S.A. 2C:18-2 (count nine).1 The trial judge merged the second-degree

conspiracy to commit aggravated assault and the second-degree aggravated

assault into the first-degree attempted murder, and sentenced defendant to

eighteen years imprisonment subject to the No Early Release Act (NERA),

N.J.S.A. 2C:43-7.2. The judge imposed an eight-year consecutive term for the

crime against the second victim, second-degree robbery—also subject to NERA.

She sentenced defendant to eight years each on second-degree unlawful

possession of a weapon and second-degree burglary, and eighteen years on first-




1
   The jury acquitted defendant of third-degree aggravated assault, N.J.S.A.
2C:12-1(b)(2) (count six); and second-degree possession of a weapon for
unlawful purpose, N.J.S.A. 2C:39-4(a) (count eight).
                                                                       A-5978-17T4
                                      2
degree robbery, all concurrent to the attempted murder. Thus, defendant's

sentence was an aggregate of twenty-six years imprisonment.

      The incident was captured on video. Hassan King was working at a

convenience store at approximately 7:40 p.m. on January 18, 2016. He was

accompanied by a friend, Mashara Salaam. Four men walked into the front

room, separated by a plexiglass shield from a second room, and a third back

room. King recognized two of the group, one of whom was defendant, the other

a person he knew as Rashae. Rashae reached his hand through the plexiglass

and shot at King and Salaam. King retrieved a gun from the rear and fired back.

The men initially left, as did Salaam, who fled and was apparently never located.

The prosecution offered no explanation for his whereabouts during the trial.

      The assailants returned and continued shooting at King. He called 911,

and the recording was played during the trial. King and defendant are heard on

the call:

            [King]: Shooting. Shooting. They're try to rob.
            (Indiscernible) police, yo. They're trying to rob me, yo.
            You hear me? All right. Let's go. Back the fuck up.
            Don't do it. There they go.

            (Gunshots heard)

                  ....



                                                                         A-5978-17T4
                                       3
[King]: There they –

(Gunshots heard)

[King]: I'm (indiscernible).

[Defendant]: Where the money at?

[King]: (Indiscernible).

[Defendant]: Where's it at?

[King]: Right there.

[Defendant]: Where?

[King]: It's all up there.

[Defendant]: Where?

[King]: Over –

      ....

[King]: -- the counter. It's in the counter.

[Defendant]: Where at? Where?

[King]: In the counter.

[Defendant]: Where?

[King]: In the counter. The counter. I'm dying, bro. I
got (indiscernible).

      ....



                                                         A-5978-17T4
                             4
            [King]: I can't. I can't move. I'm laid up. I'm hit.
            Please, God.

            Unidentified speaker: Where's the money?

            [King]: It's on the counter.

            [Defendant]: Yeah, where? Over there? In here? In
            here?

                  ....

            [King]: The counter up front. Up front. The left.
            (Indiscernible). I'm dying. Please God. Please.

      Newark Police Department Detective Alton Faltz was dispatched to the

scene, and found the store locked. Only one light was on towards the rear. Faltz

banged on the windows, eventually seeing someone moving around the back

who approached the front door. That man was defendant.

      Defendant walked towards the officer with his hands up, saying he was

"the good guy." Faltz kicked the door in, because defendant refused to open it.

He attempted to flee. Faltz grabbed his arm, and walked him back into the store.

It was "foggy," and there were shell casings all over the floor where the victim

lay in great pain. Faltz took defendant to his patrol car and patted him down.

Three guns were found at the scene. Although shot fifteen times, King survived

and testified at the trial. The jury heard defendant's recorded interview with

police, during which he denied any involvement in the crime.

                                                                        A-5978-17T4
                                           5
      At the close of the State's case, defendant moved for a judgment of

acquittal on the indictment count charging him with Salaam's robbery. The court

denied the motion, finding there was "sufficient evidence from which the jurors

may draw a reasonable inference that the theft was from both" King and Salaam.

The judge based her decision on Salaam's presence near the plexiglass window

when defendant and his companions first demanded money from the store

employees.

      Before the trial began, but after jury selection, the court read the

indictment to the panel in accord with the model charges. See Model Jury

Charge (Criminal), "Instructions After Jury Is Sworn" (rev. Oct. 15, 2012). The

attempted murder count, however, incorrectly stated defendant's conduct was

engaged in "purposely or knowingly." The judge read the indictment tw ice at

the close of the trial.

      During the closing charge, the trial judge read the attempted murder count

for a third time. She immediately followed that reading with the model jury

instruction, which states that in order for the jury to convict, it must find the

State had proven beyond a reasonable doubt that defendant's "purpose [was] to

cause the death of the victim." The judge defined the term "purposely." See

Model Jury Charge (Criminal), "Attempted Murder" (approved Dec. 7, 1992).


                                                                         A-5978-17T4
                                       6
While instructing the jury, the judge repeated that in order to find defendant

guilty of attempted murder, the jury would have to conclude his purpose was to

cause the death of the victim.

      In the robbery instruction, the judge explained the State had to prove

beyond a reasonable doubt that defendant acted in the course of committing a

theft. She added: "that an act is considered to be in the course of committing a

theft if it occurs in an attempt to commit a theft . . . ." Model Jury Charge

(Criminal), "Robbery In The First Degree" (rev. Sept. 10, 2012). We discuss

the judge's sentencing analysis in that portion of the decision.

      On appeal, defendant raises the following points:

            POINT I

            THE JURY WAS INCORRECTLY TOLD THREE
            DIFFERENT TIMES THAT AN ATTEMPTED
            MURDER COULD BE COMMITTED WITH A
            PURPOSEFUL OR KNOWING STATE OF MIND
            AND WITH AN INTENT TO KILL OR CAUSE
            SERIOUS INJURY; BECAUSE THIS COURT HAS
            NO WAY OF KNOWING WHETHER THE JURY
            FOLLOWED THOSE INCORRECT INSTRUCTIONS
            OR   THE   CORRECT   PORTION   OF   AN
            INSTRUCTION THAT LIMITED ATTEMPTED
            MURDER TO PURPOSEFUL ATTEMPTS TO KILL,
            THE CONVICTION FOR ATTEMPTED MURDER
            SHOULD BE REVERSED AND THAT COUNT
            REMANDED FOR RETRIAL; A DEFENDANT HAS
            A SIXTH AND FOURTEENTH AMENDMENT
            RIGHT TO ACTUAL JURY DELIBERATION AND

                                                                        A-5978-17T4
                                        7
FINDINGS UNDER    THE   CORRECT   LEGAL
STANDARDS.

POINT II

AS WAS THE BASIS FOR REVERSAL IN STATE V.
GONZALEZ AND STATE V. DEHART, THE TRIAL
JUDGE CHARGED THE JURY ON ATTEMPTED
THEFT AS A BASIS FOR ROBBERY, BUT DID NOT
EVER PROPERLY DEFINE EITHER THE ACTUS
REUS OR THE MENS REA ELEMENTS OF AN
ATTEMPTED THEFT.

POINT III

IT WAS REVERSIBLE ERROR TO FAIL TO
INSTRUCT THE JURY ON ACCOMPLICE
LIABILITY IN A CASE WHERE DEFENDANT WAS
CHARGED WITH BEING ONE OF FOUR MEN
WHO ROBBED A STORE. THE JURY SHOULD
NOT BE LEFT TO APPLY ITS OWN
UNDERSTANDING OF ACCOMPLICE LIABILITY
TO THE CASE.

POINT IV

THE MOTION FOR A JUDGMENT OF ACQUITTAL
AT THE END OF THE STATE'S CASE REGARDING
THE ROBBERY OF THE SECOND ALLEGED
VICTIM, WHO WAS NOT AN EMPLOYEE OF THE
STORE, SHOULD HAVE BEEN GRANTED. THE
CASE LAW MAKES CLEAR THAT A SEPARATE
THEFT, OR ATTEMPTED THEFT, IS REQUIRED
FOR EACH ROBBERY, AND ONLY ONE WAS
PROVEN HERE; ALTERNATIVELY, THE JURY
INSTRUCTIONS     SHOULD     HAVE    BEEN
TAILORED TO PROPERLY EXPLAIN THAT TWO


                                            A-5978-17T4
                    8
              SEPARATE   ATTEMPTED     THEFTS  WERE
              REQUIRED FOR THERE TO BE TWO ROBBERIES.

              POINT V

              THE  SENTENCES             SHOULD         BE      RUN
              CONCURRENTLY.

                                        I.

        Defendant challenges the trial judge's jury charges in several respects.

Since he did not object during the trial, we review the claims for plain error.

State v. Singleton, 211 N.J. 157, 182 (2012). Generally, a plain error is one that

is "clearly capable of producing an unjust result . . . ." R. 2:10-2. Plain error

review of jury instructions requires we ask whether a defendant has

demonstrated "legal impropriety in the charge prejudicially affecting the

substantial rights of the defendant and sufficiently grievous to justify notice by

the reviewing court and to convince the court that of itself the error possessed a

clear capacity to bring about an unjust result." State v. Chapland, 187 N.J. 275,

289 (2006) (quoting State v. Hock, 54 N.J. 526, 538 (1969)). "[A]ny finding of

plain error depends on an evaluation of the overall strength of the State 's case."

Ibid.    Additionally, jury instructions which follow or closely track model

charges are generally not considered erroneous. Mogull v. CB Commercial Real




                                                                           A-5978-17T4
                                        9
Estate Grp., 162 N.J. 449, 466 (2000); State v. Whitaker, 402 N.J. Super. 495,

513-14 (App. Div. 2008).

      Alleged errors in jury instructions are reviewed in the context of the

overall charge, not in isolation. Chapland, 187 N.J. at 289. We "consider the

overall effect of the charge and look at the language in context to see whether

the jury was misled, confused or inadequately informed." Jefferson v. Freeman,

296 N.J. Super. 54, 65 (App. Div. 1996). The charge "as a whole" cannot be

misleading, and it must "set[] forth accurately and fairly the controlling

principles of law." State v. Sette, 259 N.J. Super. 156, 191 (App. Div. 1992).

"[G]reat care is required where the error concerns an element of the

offense . . . ." Ibid.

      New Jersey's Criminal Code defines "attempt" as occurring in each of the

three scenarios:

             (1) Purposely engages in conduct which would
             constitute the crime if the attendant circumstances were
             as a reasonable person would believe them to be;

             (2) When causing a particular result is an element of the
             crime, does or omits to do anything with the purpose of
             causing such result without further conduct on his part;
             or

             (3) Purposely does or omits to do anything which, under
             the circumstances as a reasonable person would believe
             them to be, is an act or omission constituting a

                                                                         A-5978-17T4
                                       10
            substantial step in a course of conduct planned to
            culminate in his commission of the crime.

            [N.J.S.A. 2C:5-1(a).]

Further, "an attempt must be purposeful and no lesser mental state will suffice

. . . ." State v. Jackmon, 305 N.J. Super. 274, 298 (App. Div. 1997).

      The model jury charge for first-degree robbery states:

            . . . the State must prove, beyond a reasonable doubt,
            that the defendant was in the course of committing a
            theft. In this connection, you are advised that an act is
            considered to be "in the course of committing a theft"
            if it occurs in an attempt to commit the theft, during the
            commission of the theft itself, or in immediate flight
            after the attempt or commission.

            [Model Jury Charge (Criminal), "Robbery In The First
            Degree" (rev. Sept. 10, 2012).]

The charge also directs the trial judge to define attempt where relevant. Ibid.

      Defendant contends the trial judge erred by not properly defining the

elements of attempt. The State concedes the judge did not specifically define

attempt as it related to the robbery charges, but asserts that the omission was not

reversible error because she properly defined it elsewhere in the instructions.

      When a trial judge must charge on robbery based on an attempted theft,

the court must charge the jury on all the elements of the substantive crime. See

State v. Dehart, 430 N.J. Super. 108, 118-20 (App. Div. 2013); State v.


                                                                           A-5978-17T4
                                       11
Gonzalez, 318 N.J. Super. 527, 534-35 (App. Div. 1999), abrogated on other

grounds, State v. Hill, 199 N.J. 545, 565-66 (2009). However, this court has

also held that the failure to define attempt as to one substantive crime is not

reversible error when it is done "fully and accurately" elsewhere as to other

crimes. State v. Smith, 322 N.J. Super. 385, 398-400 (App. Div. 1999).

      Here the judge defined attempt when charging attempted murder. She

identified the pertinent category of attempt2 and fully explained the two required

elements. This puts the case squarely within the holding of Smith. Thus,

looking at the charges as a whole, the jury was properly instructed on the

elements of attempt. Defendant's argument on this point lacks merit.

      Defendant argues that the jury should have been instructed on the theory

of accomplice liability. We do not agree. The fact he was one of four men who

fired five different guns at the victims does not diminish the fact that he was

captured on video standing over the victim shooting into his body repeatedly.

Certainly, had the State's theory been grounded in accomplice liability, that


2
   For attempted murder, the trial judge read the part of charge for "Attempt-
Substantial Step." See Model Jury Charge (Criminal), "Attempted Murder"
(approved Dec. 7, 1992). Neither party argues that this was the wrong type of
attempt for the attempted murder charge nor do they argue that it was the wrong
type of attempt for the robbery charges. The facts of the case indicate that
defendant took a substantial step in the commission of both crimes . The same
principles apply for the attempted murder charge and the robbery charges.
                                                                          A-5978-17T4
                                       12
instruction would have been necessary. But the State's theory of the case,

supported by the video, was that defendant himself perpetrated a violent attack

upon King. Defendant was a principal, not merely an accomplice. Therefore,

the judge did not commit an error by failing to charge on the subject.

                                        II.

      Defendant contends that the judge's reading of the indictment, which

included the incorrect state of mind—knowing—was reversible error. He relies

upon State v. Rhett, 127 N.J. 3 (1992), in support of his position. There, the

Supreme Court reversed a conviction for attempted murder where the trial court

mistakenly charged that the defendant could be found guilty of an attempt to

commit murder with a "knowing" state of mind. Id. at 7-8.

      The distinction between Rhett and this case is that despite the error in the

indictment,3 the judge here correctly instructed the jury. Juries are assumed to

follow instructions, and there is no basis for us to conclude that they would not

have done so in this case. State v. Burns, 192 N.J. 312, 335 (2007).




3
  None of the participants appear to have noticed the error, and it is not referred
to anywhere in the record.
                                                                           A-5978-17T4
                                       13
                                       III.

      Defendant asserts that the trial judge erred in denying his motion for

acquittal on the robbery charge related to Salaam because it was not a separate

robbery from the robbery of King. Appellate review of the denial of a motion

for judgment of acquittal is de novo, using the same standard as the trial court

to determine whether acquittal was warranted. State v. Cruz-Pena, 459 N.J.

Super. 513, 520 (App. Div. 2019). This court must assess "whether the State

presented sufficient evidence to defeat an acquittal motion." Ibid. (quoting State

v. Dekowski, 218 N.J. 596, 608 (2014)). "We must determine whether, based

on the entirety of the evidence and after giving the State the benefit of all it s

favorable testimony and all the favorable inferences drawn from that testimony,

a reasonable jury could find guilt beyond a reasonable doubt." Dekowski, 218

N.J. at 608.

      When dealing with multiple potential victims, "each robbery [must be] a

separate crime, which entails a discrete theft from a single victim together with

accompanying injury or force." State v. Sewell, 127 N.J. 133, 137 (1992). The

mere presence of a threatened bystander does not support a separate robbery

charge for that bystander. See State v. Mirault, 92 N.J. 492, 497 n.4 (1983).




                                                                          A-5978-17T4
                                       14
        Defendant argues that the discrete theft was of the store cash, not any

property personally owned by King or Salaam. There was, however, ample

proof that justified denial of defendant's motion for judgment of acquittal on

those grounds.

        A reasonable jury could find defendant guilty of separate robberies since

the two men heard the perpetrators demanding "the money." It is reasonable to

assume that the assailants would have taken from the employees any available

cash and objects of value, including cell phones. Viewing the evidence in the

light most favorable to the prosecution, as the trial judge must in deciding a

Reyes4 motion, it was properly denied. The armed assailants' demand for money

without specification establishes the intent to rob the two victims.

        Defendant also contends that the trial judge erred by not instructing the

jury that it must find two separate attempted thefts to find defendant guilty of

two separate robberies.     No law supports the argument. It does not seem

inherently logical or otherwise meritorious. Two men behind the counter in a

store were simultaneously threatened at gunpoint, and one was gravely injured.

No instruction was necessary under these facts.




4
    State v. Reyes, 50 N.J. 454 (1967).
                                                                         A-5978-17T4
                                          15
      Furthermore, the jury found defendant guilty of two separate degrees of

robbery—first-degree as to King, and second-degree as to Salaam. That no

distinction was made in the instruction was not error. Jurors are told to use their

common sense and everyday experiences in reaching their decision. Model Jury

Charge (Criminal), "Criminal Final Charge" (rev. May 12, 2014). A jury would

not convict of robberies in two different degrees against two different persons

without concluding that an attempted theft had occurred as to each.

      Defendant argues that since Salaam was not an employee of the store,

separate jury instructions were necessary in order for the jury to understand that

they had to find defendant guilty of separate attempted thefts. This argument

lacks merit because even if Salaam was not an employee responsible for the cash

in the register, like any other robbery victim, he would assume that not only did

the robbers want to take the proceeds from the register, but that they would take

his personal property as well.

                                       IV.

      Trial judges must separately state reasons for imposing a concurrent or

consecutive sentence.     State v. Miller, 205 N.J. 109, 129 (2011).        If the

sentencing court properly evaluates the enumerated factors in State v. Yarbough,

100 N.J. 627, 643-44 (1985), "the court's decision will not normally be disturbed


                                                                           A-5978-17T4
                                       16
on appeal." Miller, 205 N.J. at 129. Additionally, consecutive sentences are not

an abuse of discretion when separate crimes involve separate victims, separate

acts of violence, or occur at separate times. State v. Roach, 146 N.J. 208, 230

(1996).

      Defendant objects to the imposition of a consecutive sentence for Salaam's

robbery because the men were victimized during one incident. In this case, the

judge addressed all the Yarbough factors in detail, highlighting the commission

of the crimes against two separate victims. Thus, we see no abuse of discretion.

State v. Roth, 95 N.J. 334, 364 (1984). The sentence does not shock our

conscience.

      Affirmed.




                                                                        A-5978-17T4
                                      17